Citation Nr: 1045676	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-11 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to July 1981.  
He died in April 2005; the appellant is his surviving spouse. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued by 
the VARO located in Manchester, New Hampshire that denied the 
appellant's claim for service connection for cause of the 
Veteran's death.  In an April 2009 decision, the Board remanded 
the matter for further development of the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2005 as a result of myocardial 
infarction due to severe coronary artery disease.

2.  The persuasive evidence of record demonstrates a disease or 
injury which caused or contributed to the Veteran's death was not 
incurred in or aggravated by service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death. 38 
U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the appellant in correspondence from the 
RO dated in May and December 2009.  These letters notified the 
appellant of VA's responsibilities in obtaining information to 
assist the appellant in completing her claim and identified the 
appellant's duties in obtaining information and evidence to 
substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The appellant has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
a medical opinion was issued, and all available evidence has been 
obtained in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the noted 
letters.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Cause of Death 

(a) General.  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports. 
(b) Principal cause of death.  The service-connected disability 
will be considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto. 
(c) Contributory cause of death. 
(1)  Contributory cause of death is inherently one 
not related to the principal cause.  In determining 
whether the service-connected disability contributed 
to death, it must be shown that it contributed 
substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show 
that it casually shared in producing death, but 
rather it must be shown that there was a causal 
connection. 
(2)  Generally, minor service-connected disabilities, 
particularly those of a static nature or not 
materially affecting a vital organ, would not be held 
to have contributed to death primarily due to 
unrelated disability.  In the same category there 
would be included service-connected disease or 
injuries of any evaluation (even though evaluated as 
100 percent disabling) but of a quiescent or static 
nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 
(3)  Service-connected diseases or injuries involving 
active processes affecting vital organs should 
receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting 
debilitating effects and general impairment of health 
to an extent that would render the person materially 
less capable of resisting the effects of other 
disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and 
is evaluated as 100 percent disabling, debilitation 
may be assumed. 
(4)  There are primary causes of death which by their 
very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of 
such severity as to have a material influence in 
accelerating death.  In this situation, however, it 
would not generally be reasonable to hold that a 
service-connected condition accelerated death unless 
such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312 (2010)

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

Service connection can be granted for certain diseases, including 
arteriosclerotic heart disease, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of continuous, 
active military service during a period of war and certain 
chronic diseases (heart disease) become manifest to a degree of 
10 percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2010)

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence. 38 C.F.R. § 
3.102.


Factual Background and Analysis

In this case, the appellant contends that the Veteran's death in 
April 2005 as a result of myocardial infarction (due to severe 
coronary artery disease) was caused or materially affected by his 
active service.  In this regard, the appellant claimed the 
Veteran's heart disorder was aggravated by his diabetes mellitus 
which was the result of exposure to Agent Orange.

Service personnel records reflect that from September 1970 to 
September 1971, the Veteran served in Thailand  During that time, 
he completed 38 bombing missions in support of the Southeast 
Asian Conflict.  He was stationed with the 307th Strategic Wing 
at U-Tapao Airfield, Thailand.  There is no indication in his 
service personnel records that his service involved actual duty 
or visitation in the Republic of Vietnam.  Two Field Grade 
Officer Effectiveness Reports dated from August 1970 to August 
1971 describe the Veteran, a Lieutenant Colonel, as responsible 
for implementing Strategic Air Command directives involving B-52 
and KC-135 aircraft, and was involved as an evaluator instructor 
pilot with bombardment crews.  Another document confirms that 
from August 1970 to November 1971, the Veteran flew 49 combat 
missions over Vietnam and Laos. 

In the September 1974 service treatment records, the Veteran 
received treatment for left sided intermittent chest pain.  The 
provisional diagnosis was rule out (R/O) angina.  The impression 
was left sided chest pain of uncertain etiology.  The examiner 
indicated the pain was not at all typical of angina and 
"seriously doubted" coronary artery disease was responsible.  
In a follow-up November 1974 service treatment record, the 
Veteran reported only occasional pain, lasting 2-3 seconds in 
duration with no radiation.  There was mild dyspnea on exertion.  
The Veteran was advised to quit smoking.  A February 1975 service 
treatment record documented a normal examination with no medical 
problems.  EKG was "totally within normal limits" and there was 
no history of diabetes mellitus or previous cardiovascular 
disorder.

In his April 1981 report of medical history, the Veteran 
indicated a history of pain or pressure in the chest.  The 
physician documented a history of complaints of chest pain; 
however, noted cardiology evaluation was within normal limits.  
These findings were confirmed in the corresponding April 1981 
retirement examination report in which the heart was described as 
normal, the chest X-ray was noted to be normal, as was the EKG.

Subsequent to service, in September 1982, the Veteran was seen at 
a service department hospital with a complaint of chest pain.  An 
EKG confirmed inferior myocardial infarction and the Veteran was 
transferred to the cardiology service for further treatment.  In 
November 1982, the Veteran underwent elective coronary artery 
bypass surgery.  Subsequent private records document the 
continued treatment the Veteran received for his heart disorder 
and also diabetes mellitus.

In April 2005, the Veteran died.  The death certificate lists the 
cause of death as myocardial infarction.  Severe coronary artery 
disease was listed as the underlying cause.

In a May 2005 statement, the private physician documented the 
diabetic care treatment the Veteran received beginning in March 
2000.  

In a July 2005 statement, a fellow service member reported that 
he served with the Veteran.  To that end, the fellow service 
member reported that the Veteran, a Lieutenant, was a pilot 
tasked with flying an aircraft responsible for spraying toxic 
chemicals used to destroy the insects in order to reduce the 
spread of infectious diseases on the Seoul City airbase and 
adjacent towns.  He reported that he and the Veteran served 
together from June 1953 to July 1954 at the Seoul City airbase.  
Service personnel records reflect that the Veteran served in 
Korea from February 1953 to December 1953.

In an August 2005 statement, the private physician indicated that 
the Veteran's severe coronary artery disease was aggravated by 
the presence of the diabetes mellitus, type II.  To that end, the 
physician indicated that it was possible that the Veteran's 
diabetes was related to exposure to Agent Orange during his 
period of active duty service.  

In a September 2005 statement, the private physician noted the 
Veteran had an extensive past medical history that required 
coronary bypass surgery on three separate occasions.  Following 
the last surgery in March 2005, the Veteran passed away.  The 
physician commented, "his cardiac condition in retrospect was 
predominantly related to his severe diabetes."  The physician 
explained the control of the diabetes required insulin which 
subsequently resulted in advanced coronary artery disease at a 
young age and made the Veteran's "condition" difficult to 
treat, including technical aspects of revascularization and the 
ability to maintain patency in coronary bypass grafts.

In compliance with the April 2009 Board remand, a VA medical 
opinion was obtained to determine if it was at least as likely as 
not that the Veteran's coronary artery disease (1) had its onset 
in service or within one year after his retirement from service; 
or, (2) was the result of his exposure to herbicides resulting in 
diabetes mellitus that cause or aggravated the heart disease.  In 
the March 2010 VA Medical Center (VAMC) opinion report, the 
physician indicated that the service, private and VA records had 
been reviewed extensively and he thoroughly documented the 
findings of these records.  The physician found that the Veteran 
had significant and severe coronary disease.  The physician also 
noted his review of the private medical records indicating a 
correlation between diabetes and the coronary artery disease.

The physician documented his review of the service treatment 
records, noting that the Veteran had complained of chest pain in 
1974.  However, the physician pointed out that treatment during 
service discounted the probability that the chest pain during 
service was angina.  It was observed that there were no 
complaints of or treatment for diabetes during service.

Post service, the physician noted that the Veteran had a heart 
attack in September 1982 (approximately 15 months after 
separation from service) and found no indication of signs or 
symptoms of coronary artery disease earlier than the September 
1982 record.  Subsequently, the Veteran developed diabetes; 
however, the physician found it was unclear when the diagnosis 
was made.  Again, the physician noted the private treatment 
records in which the private physician's found that the Veteran's 
diabetes mellitus was a major factor in causing the patient's 
coronary artery disease and contributed to his increasingly 
complicated coronary artery disease, which resulted in the 
Veteran's death.

The physician indicated it was unclear whether the Veteran had 
symptoms of a heart disorder during the initial year after his 
discharge because there was no indication of symptoms of a heart 
disorder, post service, prior to the September 1982 record 
documenting myocardial infarction (15 months after service).  
Further, the Veteran developed diabetes at an uncertain time; 
however, diabetes was generally felt to be a risk factor for 
coronary artery disease; not the cause of coronary artery 
disease.  To that end, the Veteran had other risk factors 
including some lipid abnormalities as well as a significant past 
history of smoking.  The physician noted that the private 
cardiologist indicated that the diabetes aggravated the Veteran's 
coronary artery disease.  However, the physician found that 
review of the medical information did not show any evidence that 
the control of the Veteran's diabetes specifically aggravated the 
Veteran's recurring picture of unstable angina.  Further, there 
was no indication of the record that the veteran had diabetes in 
service or was exposed to Agent Orange during his period of 
service.

Thus, the physician concluded that although the Veteran 
complained of chest pains in service, the chest pains were not 
indicative of angina and he had no other symptoms.  Further, the 
physician could not opine as to a relationship between the 
Veteran's coronary artery disease and diabetes without resorting 
to speculation.  Therefore, the Veteran's death due to coronary 
artery disease was not the result of a heart disorder diagnosed 
in service or within one year of discharge.  To that end, the 
physician explained that in retrospect the fact that the Veteran 
had a myocardial infarction 15 months after his discharge makes 
it as likely as not that he had coronary artery disease; however, 
it was not diagnosable by the medical evidence presented and 
reviewed.

Based upon review of all the evidence, the Board finds the 
persuasive evidence of record demonstrates a disease or injury 
which caused or contributed to the Veteran's death was not 
incurred in or aggravated by service or within the year after his 
discharge.  Although the Veteran did complain of chest pains in 
service, at that time, the examiner indicated the pain was not at 
all typical of angina and "seriously doubted" coronary artery 
disease was responsible.  There was no other evidence of a 
diagnosed heart disorder in any of the service treatment records.  
Subsequent to service, the first indication of a heart disorder 
was a September 1982 treatment records documenting the treatment 
the Veteran received for myocardial infarction (approximately 15 
months after his discharge from service).  

The Board is aware that August and September 2005 private 
treatment records indicate a relationship between the Veteran's 
coronary artery disease and his diabetes mellitus which 
reportedly was due to Agent Orange exposure.  However, there is 
no competent evidence that the Veteran was exposed to Agent 
Orange during his period of service.  Thus, these opinions are 
not adequately explained.  The records clearly indicates that the 
Veteran did not set foot on Vietnam soil.  He heroically flew 49 
combat missions over Vietnam in support of the war effort.  
However, he did not visit Vietnam on the ground, as is required 
by 38 C.F.R. § 3.307 to be considered as having been exposed to 
herbicides.  The Board has also considered the lay statement of a 
service comrade.  Again, although the affiant averred that the 
Veteran was involved in spraying pesticides in Korea in 1953, 
this has not been verified in the service personnel records, and 
in any event, the alleged herbicide was not Agent Orange.  Thus, 
it cannot be said that the Veteran's diabetes mellitus was the 
result of exposure to herbicides.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based on 
an inaccurate factual premise (emphasis added), based on an 
examination of limited scope, or where the basis for the opinion 
is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

By contrast, in the March 2010 VAMC medical opinion, the 
physician concluded that relationship between the Veteran's 
coronary artery disease and diabetes could not be determined 
without resorting to speculation.  To that end, the physician 
explained that diabetes was generally felt to be a risk factor 
for coronary artery disease; not the cause of coronary artery 
disease.  Further, the Veteran had other risk factors including 
some lipid abnormalities as well as a significant past history of 
smoking.  Overall, the Veteran's death due to coronary artery 
disease was not the result of a heart disorder diagnosed in 
service or within one year of discharge.  In this regard, the 
physician explained that in retrospect the fact that the Veteran 
had a myocardial infarction 15 months after his discharge makes 
it as likely as not that he had coronary artery disease; however, 
it was not diagnosable by the medical evidence presented and 
reviewed.  The physician's opinion was made after a thorough 
review and documentation of all the evidence of record, including 
the August and September 2005 private treatment records.  Thus, 
the Board finds the March 2010 VAMC medical opinion most 
probative in determining that a service-connected disorder did 
not cause or contribute to cause the Veteran's death.  See Madden 
supra.

The Board has also carefully considered the statements offered by 
the appellant and notes that lay persons can attest to factual 
matters of which they have first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds the 
appellant's statements regarding her observations and experiences 
with the Veteran competent regarding what she perceived through 
her senses. However, while the appellant may sincerely believe 
that the Veteran had a heart disorder etiologically related to 
service which contributed to his cause of death, she is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Therefore, her statements regarding 
the causation of the Veteran's death cannot be considered 
competent medical evidence.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). The preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


